ROBERT L. BLAND, Judge.
The claim involved in this action is the result of the negligence of the driver of a state owned motor vehicle. The accident occurred on the 6th day of April 1943 on u. s. route #60 at Fudges creek, Cabell county, West Virginia. It is shown that while a case tractor of the state road commission .was being towed to a garage for repairs to its steering gear, the radius rod came loose and dropped to the hard surface of the highway, causing the tractor to veer to left where it sideswiped the passing car owned by claimant. The record shows that the operator of the state vehicle was at fault and that the accident was the direct result of respondent’s negligence in the management of the vehicle. A verifying invoice, made a part of the record, shows that the claimant incurred liability in the sum of $49.47 for the necessary rep&irs to his car.
The state road commission, after an investigation of the circumstances attending the accident recommends the payment to the claimant; the attorney general approves it as one that should be paid. From our examination of the record, which was prepared by respondent and filed in this court on the 21st day of April 1943, we are of opinion that the claim is just and should be paid. An award is therefore now made in favor of claimant, A. G. Reirner, in the' said sum of forty-nine dollars and forty-seven cents ($49.47).